Exhibit No. 10.1

 

[g66861kg01i001.jpg]

 

 

JAMES E. MAY

 

CHIEF ADMINISTRATIVE OFFICER

 

AND GENERAL COUNSEL

 

Telephone: (239) 443-1627

 

Telecopier: (239) 540-6501

 

Email address:

 

jamesmay@tigrent.com

 

March 16, 2010

 

 

 

 

 

Robert T. Kiyosaki

 

Mike Sullivan

Rich Global, LLC

 

Rich Dad Operating Company, LLC

4430 N. Civic Center Plaza, Suite 100

 

4430 N. Civic Center Plaza, Suite 100

Scottsdale, Arizona 85251

 

Scottsdale, Arizona 85251

 

 

 

Steven C. Barre

 

Charles W. Lotzar

Tigrent Inc.

 

Lotzar Law Firm, P.C.

1612 E. Cape Coral Parkway

 

6263 N. Scottsdale Road, Suite 216

Cape Coral, Florida 33904

 

Scottsdale, Arizona 85250

 

Re: Rich Dad Education, LLC Restructuring

 

Gentlemen:

 

This letter of intent (“LOI”) entered into this March 16, 2010 among Rich
Global, LLC (“RG”), and Rich Dad Operating Company, LLC (“RD”), on the one hand,
and Tigrent Inc. (“Tigrent”) on the other, and sets forth the principal terms
and conditions under which they will restructure their relationship.  The
parties shall use best efforts to enter into definitive agreements that
incorporate these terms and such additional terms and conditions customary for
agreements of this nature no later than March 31, 2010.

 

In summary, the following transactions between the parties are contemplated, and
shall be executed and delivered concurrently:

 

·                              Settlement Agreement Related to Rich Dad
Education, LLC;

 

·                              New Rich Dad Operating Company, LLC License with
Tigrent;

 

·                              Cooperative Marketing and Advertising Agreement;

 

--------------------------------------------------------------------------------


 

·                              Termination of the Administrative Services
Agreement between Tigrent Group Inc. and Rich Dad Education, LLC;

 

·                             Termination of the License Agreements between Rich
Dad Education, LLC and (i) RG and (ii) Tigrent;

 

·                             Amendment to the Rich Dad Education, LLC Operating
Agreement for corrections related to allocations;

 

·                             Issuance of shares of Tigrent common stock and
shareholder’s rights agreement; and

 

·                             Winding up of Rich Dad Education, LLC.

 

A.                                    SETTLEMENT AGREEMENT RELATED TO RICH DAD
EDUCATION, LLC

 

I.                                         Parties:

 

(a)                                  Rich Global, LLC (“RG”).

(b)                                Tigrent Inc. (“Tigrent”).

(c)                                  Rich Dad Education, LLC (“RDE”).

(d)                                Rich Dad Operating Company, LLC (“Rich Dad”),
as a consenting party and intended third-party beneficiary with respect to
certain rights established within this Agreement.

 

II.            Effective Date:  upon execution.

 

III.           Material Terms to be included in the definitive agreement related
to settlement (the “Definitive Settlement Agreement”):

 

(A)                               Equity Grant:  RG to receive an award of
equity in Tigrent which shall equal 9.9% of the Tigrent’s outstanding common
stock on as converted basis (if applicable).  Once the shares are issued to RG,
RG shall promptly file on its behalf a Form 13 D filing, indicating that RG
holds in excess of 5% of the outstanding shares in Tigrent.  Tigrent shall
reimburse RG for certain of RG’s expenses in connection with this filing as more
specifically set forth in Section A.IV.1.(d) of this letter.  The stock will be
subject to a shareholder rights agreement, which will include piggy back rights
and demand rights exercisable after January 1, 2011.  RDE shall redeem RG’s
entire membership interest in RDE (49%) in exchange for RDE’s distribution to RG
of the Data Base (as defined below) free and clear of any liens or encumbrances.

 

(B)                               Customer Database:  All capitalized terms in
this section will have the definition provided to it in the Operating
Agreement.  The “Data Base” means the Data Base referenced in Section 2.8 of the
Operating Agreement.

 

Pursuant to Section 2.8.3 of the Operating Agreement, upon dissolution of RDE,
each Member is to be deemed a joint owner of any leads contributed by the

 

--------------------------------------------------------------------------------


 

Company (the “Leads”). In consideration for all the other provisions contained
in this settlement, the parties agree that upon execution of the Definitive
Settlement Agreement: (a) RG will be the sole owner of the leads contributed to
the Data Base by the Company so long as RG uses and discloses each lead in
conformance with the privacy policy under which it was collected and all
applicable law and (b) Tigrent forfeits its rights in the Leads and will have
access to and use the Leads solely as permitted by the Cooperative Marketing and
Advertising Agreement contemplated by Section C of this LOI.  RG assumes
responsibility for and will comply with all current and future laws, rules,
regulations and official guidelines regarding the distribution of the Data Base
to RG as contemplated herein or the use or disclosure of any information within
the Data Base, including any use or disclosure by RG to Tigrent or PEI (as
defined below).

 

(C)                               Cooperative Marketing and Advertising
Agreement. Tigrent and Rich Dad will enter into, and shall use best efforts to
join Legacy Learning, LLC, a Delaware limited liability company, dba
Professional Education Institute (“PEI”) in, a cooperative marketing and
advertising agreement (the “Cooperation Agreement”) that aligns the interests of
all 3 companies that are core to the Rich Dad brand.  The intent of the
Cooperation Agreement is to create and implement a cross-company marketing
strategy that is transparent, creates a seamless experience for Rich Dad
customers and is fair to all the partners.  See Section C below for more
information.

 

(D)                               New Rich Dad Operating Company, LLC License. 
Tigrent, as licensee, and Rich Dad, as licensor, will enter into a new content
and license trademark license agreement (the “2010 License Agreement”).  See
Section B below for more information.

 

(E)                                 RG Specific Release.  RG on behalf of
itself, Robert T. Kiyosaki, Kim Kiyosaki, CASHFLOW Technologies, Inc., Rich Dad,
and their affiliates, past, present and future officers, directors,
shareholders, parent corporations, subsidiary corporations, agents, attorneys,
and employees (the “RG Parties”) hereby fully and forever release, remise and
discharge RDE, Tigrent, its past, present and future officers, directors,
shareholders, parent corporations, subsidiary corporations, agents, attorneys,
and employees (each a “Tigrent Party”), of and from certain claims and demands
arising out of the relationship between the parties, any agreement executed
between the parties, including the Administrative Services Agreement, the WIN
License Agreement, the Rich Dad Operating Agreement and the Rich Dad License
Agreement (each as defined below), which are specifically limited to: any and
all such claims and demands directly or indirectly, known or unknown, suspected
or unsuspected but arising out of claims and demands previously made by RG
related to (each of the following are individually and collectively referred to
herein as the “RG Claims”):

 

(i)                                    past legal, accounting, financial
advisory fees incurred by RG for which RG did not obtain reimbursement of
approximately $545,175,

 

(ii)                                past costs related to the operation of RDE
for which RG did not obtain reimbursement $37,900,

 

--------------------------------------------------------------------------------


 

(iii)                            and the release of specified Claims related to
the operations of RDE approximately $10,050,000, detailed as follows:

 

(a)                      Rich Global had been underpaid $1,050,339 in royalties
as of the date of the Notice;

 

(b)                     Whitney Education Group (“WEG”) has failed to ensure
that state sales tax payments are made on a timely basis, subjecting RDE to
penalties in addition to the tax payments;

 

(c)                      WEG had been overpaid in excess of $4,000,000 in
management fees as of the date of the Notice pursuant to the only effective
agreements in place;

 

(d)                     The offset credit of $5,000,000 that WEG claimed against
RDE for fulfilling RDE’s obligation to students who do not attend the seminars
for which they paid by sending those students DVDs of the course materials;

 

(e)                      allegations of brand damage in an unspecified amount;
and

 

(f)                        any and all claims alleged by RG in its purported
letter of default dated March 27, 2009.

 

Notwithstanding the specific nature of the release of the Claims, this
Section will not apply to any Claims for indemnification or contribution based
on or arising out of Claims made by the Learning Annex.

 

Covenant Not to Sue.  RG, on behalf of itself and each RG Party, covenants not
to sue or to initiate any legal or administrative proceeding against any Tigrent
Party with regard to any or all of the RG Claims released in this Agreement.

 

(F)                                 Tigrent General Release.  Tigrent, on behalf
of itself and the Tigrent Parties, hereby fully and forever releases, remises
and discharges the RG Parties, of and from any and all claims and demands of
every kind and nature, known and unknown, regarding the RG Parties, or arising
out of the relationship between the parties, any agreement executed between the
parties, including the Administrative Services Agreement, the WIN License
Agreement, the Rich Dad Operating Agreement and the Rich Dad License Agreement,
or arising out of any liability due or fees and expenses owed by any RG Party to
any Tigrent Party at any time prior to and including the execution date hereof,
suspected and unsuspected, disclosed and undisclosed, including, without
limitation, with respect to all claims and demands for breach of contract,
promissory estoppel, detrimental reliance, fraud, and misrepresentation, and for
any and all damages actual and consequential, past, present and future, claims
for attorneys fees, and all other forms of relief (the “Tigrent Claims”).

 

--------------------------------------------------------------------------------


 

Notwithstanding the general nature of the release, this Section will not apply
to any claims for indemnification or contribution based on or arising out of
claims made by the Learning Annex.

 

Covenant Not to Sue.  Tigrent, on behalf of itself and each Tigrent Party,
hereby covenants not to sue or to initiate any legal or administrative
proceeding against any RG Party with regard to any or all Tigrent Claims
released in this Agreement.

 

(G)                               Student Fulfillment.  Tigrent retains sole
responsibility for fulfillment of the student coursework, including but not
limited to the student course work related to RDE.  Tigrent agrees to fulfill
all student course work required by those students who paid for RDE basic
training, Rich U or Tigrent’s Advanced Training.  Further, Tigrent covenants and
agrees that, subject to the provisions of Section B (V) of this Letter of Intent
and the attainment of the Reserve Goal set forth therein, it will maintain a
cash position of not less than 30% of its deferred revenue, so as to have ample
funds to address student fulfillment.

 

(H)                               Termination of Agreements.  The parties agree
to terminate the following agreements in connection with the execution and
delivery of this Settlement Agreement:

 

(i)                              the Administrative Services Agreement by and
between Tigrent Group Inc. formerly known as Whitney Education Group, Inc. and
RDE dated July 18, 2006, as amended, if any (the “Administrative Services
Agreement”).

 

(ii)                                the License Agreement by and between Tigrent
formerly known as Whitney Information Network, Inc., as licensor and RDE, as
licensee dated July 18, 2006, as amended, if any (the “WIN License Agreement”).

 

(iii)                            the License Agreement by and between RG as
licensor and RDE as licensee dated July 18, 2006 (the “Rich Dad License
Agreement”).  Any Royalties due and owing as of the termination date shall paid
payable to RG by RDE in accordance with the royalty rates set forth in the 2010
License Agreement.

 

(I)                                    Winding Up and Dissolution of RDE. 
Tigrent agrees to take reasonable steps to promptly wind up and dissolve RDE. 
The parties agree that RDE will conduct no new business of any form.

 

Tigrent acknowledges that 1 of the effects of the redemption of RG’s interest in
RDE is that Tigrent would retain any and all liabilities related to the
operation of RDE.  Prior to the dissolution of RDE, Tigrent shall (a) assume
RDE’s outstanding debts and liabilities, including but not limited to those
obligations and duties related to fulfillment of student course work and
(b) transfer, deposit assign or otherwise designate all funds from the accounts
of RDE into Tigrent accounts.

 

--------------------------------------------------------------------------------


 

(J)                                 Transfer of Rich Global interest to
Tigrent.  In consideration, for the issuance of the Tigrent Stock Grant, RG will
transfer its membership interest in RDE to RDE.

 

(K)                               Tigrent Board of Directors; Consultation Right
on Certain Hires.  Tigrent will consult with Rich Dad prior to hiring any
C.E.O., C.F.O., or any officer that reports directly to the C.E.O.  All
information disclosed as part of the search will be considered Tigrent
Confidential Information.

 

(L)                                Amendment to Operating Agreement.  The
Operating Agreement shall be amended as follows:

 

(i)            Built In Gain Property.  The Members hereby acknowledge and agree
that they have not contributed any property to a company where the Internal
Revenue Code (the “Code”) Section 704 (b) book value of the property differs
from the contributing partner’s adjusted tax basis in such property.  There is
no property contributed to the company with built-in gains or built-in losses
are commonly known as “Section 704 (c) property.”

 

(ii)           Amendment and Restatement of Section 3.1.  Section 3.1 shall be
deleted in its entirety and replaced with the following:

 

3.1          Distributions.  Except as expressly set forth in Section 9 or as
otherwise proved below, and subject to the provisions of Section 2.7 hereof,
Members have no right to receive, demand or expect any distributions of cash or
property prior to dissolution.  Each calendar quarter, the Manager shall
determine in its reasonable judgment Net Cash Flow, if available, which shall be
distributed to the Members, which distributions of Net Cash Flow shall be made
in the following priority:

 

First, proportionate to their respective Unreturned Capital Contributions until
each Member’s Unreturned Capital Contribution has been reduced to zero (the
parties hereto acknowledge that as of the date of this Operating Agreement,
Unreturned Capital Contributions for each Member is zero);

 

Second, to the Members until their pro rata portion of their capital accounts
are equal to the percentage of profits interest as set forth on Exhibit A of all
capital account balances.

 

Third, Net Cash Flow shall be distributed to all Members based on their
percentage of profits interest as set forth on Exhibit A.

 

Such distributions, if any, shall be made at the times and in the amount and
manner set forth in writing in a resolution of the Manager.  Such distributions,
if any, shall be in cash, as determined by the Manager and shall be made within
60 days following the end of each calendar quarter during which such Net Cash
Flow is available.

 

(iii)         Amendment and Restatement of Section 4.1.  Section 4.1 shall be
deleted in its entirety and replaced with the following:

 

 

--------------------------------------------------------------------------------


 

4.1          Allocation of Profits and Losses.

 

4.1.1       Profits shall be allocated and credited to the Capital Accounts of
the Members as follows and in the following order of priority:

 

First, among the Members in an amount equal to the Losses, if any, allocated to
their Membership Interests pursuant to Section 4.1.2 and not previously offset
by Profits allocated to their Membership Interests pursuant to this
Section 4.1.1.  The Profits allocated pursuant to this Section 4.1.1 shall be
allocated among such Members to offset Losses on a year-by-year basis, with the
Profits first offsetting the Losses allocated in the year most recent to the
year of such Profits allocation and then to offset Losses in the preceding years
with the most recent Losses being offset first in the proportion that each such
Member’s allocable share of the Losses for each such years bears to the total
Net Loss allocated for such year; and

 

Second, to such Members, in proportion to their Profits Interest set forth on
Exhibit A.

 

4.1.2       Losses for each year shall be allocated and charged to the Capital
Accounts of the Members as follows and in the following order of priority:

 

First, among the Members in an amount equal to the Profits previously allocated
to the Members and not previously offset by losses allocated pursuant to this
Section 4.1.2.  The Losses allocated pursuant to this Section shall be allocated
between the Members to offset Profits on a year-by-year basis, with the Losses
first offsetting the Profits allocated in the year most recent to the year of
such Profit allocation and then to offset Profits in the preceding years, with
the most recent Profit being offset first in the proportion that each Members’
allocable share of the Profits for such year bears to the total Profits
allocated for such year;

 

Second, among such Members in an amount up to but not exceeding such Member’s
positive Capital Account in the proportion that each such Member’s Capital
Account bears to the aggregate Capital Accounts of all such Members;

 

Third, among such Members in an amount up to be not exceeding their at-risk
basis in their Membership Interest under Code Sections 704(d) and 465 (which
would permit the Members with at-risk basis to incur negative capital accounts);

 

Fourth, any suspended Losses which have been allocated to a Member for which a
Member has no at-risk basis and for which the suspended Losses have been carried
over to another year in which the Member has no at-risk basis, and if such other
Member has at-risk basis, such Loss shall be reallocated from the Member which
has no at-risk basis to the Member which has the at-risk basis; and

 

--------------------------------------------------------------------------------


 

Thereafter, to such Members, in proportion to their Profits Interest set forth
on Exhibit A.

 

(M)         Recitation of Prior Tax Status.  Tigrent managed the prior business
as Manager, and served as tax matters partner in that capacity.  Rich Global,
LLC did not have any authority to change or vary those decisions.

 

(N)          Tax Matters.

 

1.1.         The Parties hereby agree that effective February 28, 2010, at
11:59 p.m., that RG has withdrawn as a Member of RDE and that Tigrent, after
such date is the sole member of RDE.  From and after such date, RG shall not be
allocated any items of income, loss or credit from the business or operations of
RDE.

 

1.2.         The Parties acknowledge and agree that Tigrent has served as the
Tax Matters Member in connection with RDE.  The Tax Matters Member was and is
authorized and empowered to act for and represent RDE and each of its members
before the Internal Revenue Service in any audit or examination of any RDE tax
return and before any court selected by the Tax Matters Member for judicial
review of any adjustment assessed by the Internal Revenue Service (“IRS”).  The
Parties specifically acknowledge that the Tax Matters Member shall be liable to
RG for any loss, damage, liability or expense suffered by RG on account of any
failure or action taken or omitted to be taken by the Tax Matters Member in his
or her capacity as “Tax Matters Member” or in the preparation of tax returns, if
the Tax Matters Member has not discharged his or her duties as “Tax Matters
Member” in good faith and in the best interest of RG and RDE.  All reasonable
out-of-pocket expenses incurred by the Tax Matters Member in his or her capacity
as such shall be considered expenses of RDE for which the Tax Matters Member
shall be entitled to full reimbursement.  No reimbursement shall be due or owing
from RG in connection with Tigrent acting as a Tax Matters Member. Nothing in
this Section 1.2 shall limit the ability of the Members to take any action in
their individual capacity relating to tax audit matters that is left to the
determination of an individual member under Code Sections 6222-6232.

 

1.3.         Tax Returns/Representations and Warranties.  Tigrent and the Tax
Matters Member hereby represent and warrant to RG that:

 

(a)           RDE has filed or caused to be filed (on a timely basis since 2006)
all federal, state and local income, employment and other tax returns (“Tax
Returns”) that are or were required to be filed by or with respect to the
business and operations of RDE pursuant to applicable state, local and federal
laws (“Legal Requirements”).   Tigrent and the Tax Matters Member have delivered
to RDE true and correct copies of all federal and state income Tax Returns filed
since 2006.  RDE has paid, or made provision for the payment of, all taxes that
have or may have become due by RDE pursuant to the Tax Returns or otherwise
(“Taxes”), or pursuant to any assessment received by RDE and Tigrent, except
such Taxes, if any, which are being contested in good faith and as to for which
adequate reserves (determined in accordance with GAAP) have been provided and
have provided true, correct and accurate Form K-1’s to its members.

 

(b)           The United States federal and state income Tax Returns of RDE
subject to the Taxes have been audited by the IRS or are closed by the
applicable statute of limitations for federal tax purposes for all taxable years
through 2005.  No audits are being contested as of the

 

--------------------------------------------------------------------------------


 

date hereof.  Tigrent and the Tax Matters Member have not been given any notice
of any audit or adjustments to the United States federal income or state Tax
Returns filed by RDE and RDE has not given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other person) of any statute of limitations relating to the payment of taxes of
RDE or for which RDE may be liable.

 

(c)           There exists no proposed tax assessment against RDE.  No consent
to the application of Section 341(f)(2) of the Internal Revenue Code has been
filed with respect to any property or assets held, acquired, or to be acquired
by RDE. All taxes that RDE is or was required by Legal Requirements to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper governmental body or other person.

 

(d)           All Tax Returns filed by RDE are true, correct, and complete other
than federal and state amended returns for 2007 to be filed.

 

(e)           As of the end of 2008, RG’s tax capital account was ($2,142,240)
of which ($565,938) resulted from tax losses from operations, which losses were
suspended for tax purposes because of the at-risk provisions of the IRC
(“Suspended Losses”).  $1,576,302 was a withdrawal or distribution in 2008 for
which no income was allocated to RG as a result of such withdrawal or
distribution.

 

(f)            As of the end of 2009 for the period commencing January 1, 2009
and ending December 31, 2009 (“2009 Tax Period”), RG’s tax capital account is
estimated to be ($2,398,405) of which an additional ($0) resulted from losses
from operations, which losses were suspended for tax purposes because of the
at-risk provisions of the IRC and $256,165 was a withdrawal or distribution in
2009 for which no income was allocated to RG as a result of such withdrawal or
distribution.

 

(g)           As of February 28, 2010 for the period commencing January 1, 2010
and ending February 28, 2010 (“2010 Stub Period”), RG’s tax capital account
immediately prior to the redemption of its units is estimated to be ($1,832,467)
of which the $565,938 increase resulted from a reallocation of income to restore
the full amount of tax losses previously allocated to RG that were greater than
the member’s at-risk basis.  RG has no obligation to restore the negative
capital account in RDE.

 

1.4.         Notwithstanding the foregoing,

 

1.4.1.      The parties hereto acknowledge that no allocations of taxable
income, gain and loss from RDE on Form K-1(s) shall be made to RG after the 2010
Stub Period.  No taxable income or gain shall be allocated to RG from RDE for
the 2009 Tax Period and for the 2010 Stub Period except in connection with any:
(i) failure to restore RG’s capital account or make up a deficit in its capital
account, or (ii) income recognized as a result of any curative or remedial
allocations under Internal Revenue Code Regulations 1.704-3(c)(1) and
1.704-3(d).  Notwithstanding the forgoing, if any such allocations of taxable
income or gain, are made for the 2009 Tax Period, the 2010 Stub Period or
pursuant to any amended return for any prior period, which income or gain
exceeds the suspended losses of RG as of the end of the Stub Period, or
thereafter, Tigrent shall remit to RG, upon issuance of the K-1(s), the amount
of any tax liabilities (including tax, interest or penalty) incurred by RG for
such period, based upon a presumed 45% combined federal

 

--------------------------------------------------------------------------------


 

and state income tax rate. Any and all other items of income or gain, other than
the qualified income offset,  for RDE for the 2009 Tax Period and for the 2010
Stub Period for the qualified income offset, and thereafter, shall be allocated
to Tigrent.    With respect to the 2009 Net Taxable Income (Loss) allocated to
RG, such allocation shall be made by September 15, 2010 and with respect to the
2010 Stub Period Taxable Income (Loss) allocated to RG, such allocation shall be
made by November 15, 2010.

 

1.4.2.      RG shall have the right to review, comment and approve (such
approval shall not be unreasonably withheld) the Form 1065 and on all Form K-1s
in which any income or loss from RDE is allocated to RG 10 business days before
they are issued for the 2009 Tax Period and for the 2010 Stub Period.  Also, RG
shall have the right to review, comment and approve (such approval shall not be
unreasonably withheld) on all amended Form K-1s, or amended tax returns, for any
prior tax years in which RG is allocated income, loss or gain from RDE 10
business days before they are issued.  If RG shall disagree with and Form 1065,
Schedule K-1s, or amendments thereto, it shall notify the Tax Matters Member and
Tigrent of such disagreement in writing within 30 days after delivery of the
Schedule K-1s, Form 1065 or amendments thereto, which notice shall set forth in
reasonable detail the particulars of such disagreement.  If RG fails to provide
such a notice of disagreement within such 30 -day period, then RG shall be
deemed to have accepted the Schedule K-1s, Form 1065 or amendments thereto and
the Schedule K-1s, Form 1065 or amendments thereto delivered by the Tax Matters
Member and Tigrent shall be final, binding and conclusive for all purposes
hereunder.  If any such notice of disagreement is timely provided by RG, then
the Tax Matters Member, RG and Tigrent shall use their reasonable best efforts
for a period of 30 days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the Schedule K-1s, Form 1065 or
amendments thereto.  If, at the end of such period, they are unable to resolve
such disagreements, then the division of McGladrey & Pullen, LLP responsible
for, and familiar with, preparing tax returns for corporations and other
entities (or such other independent accounting firm of recognized national or
regional standing as may be mutually selected by the Tax Matters Member, RG and
Tigrent) (the “Tax Firm”) shall resolve any remaining disagreements relating to
the Schedule K-1s, Form 1065 or amendments thereto.  The Tax Firm shall
determine, as promptly as practicable, but in any event within 60 days of the
date on which such dispute is referred to the Tax Firm, based solely on written
submissions forwarded by the Tax Matters Member, RG and Tigrent to the Tax Firm
within 10 business days following the Tax Firm’s engagement and such other
information that the Tax Firm reasonably requests in order to resolve the issues
in such written submissions, whether and to what extent (if any) the Schedule
K-1s, Form 1065 or amendments thereto require adjustment.  The Tax Matters
Member and Tigrent shall provide the Tax Firm access to the employees, books and
records of RDE to the extent necessary or requested by the Tax Firm for the
purpose of the Tax Firm making its determination.  The determination of the Tax
Firm shall be final, conclusive and binding on the parties

 

1.4.3.      Tigrent and the Tax Matters Member shall provide to RG, within 15
business days after receipt by Tigrent and the Tax Matters Member, copies of all
IRS notices or adjustments relating to RDE.  In addition, except as may be
prohibited by applicable law, Tigrent, the Tax Matters Member and RG agree to
make available to the other at the requesting party’s sole expense any of the
RDE’s records in the non-requesting party’s custody or control for the purpose
of preparing any tax return or

 

--------------------------------------------------------------------------------


 

preparing for or defending any tax related examination of the requesting party
by any governmental authority.  The party requesting such record shall reimburse
the non-requesting party for out-of-pocket costs and expenses incurred by the
non-requesting party.  The non-requesting party shall afford access to records
during normal business hours and upon not less than 5 business days prior
request, shall be subject to such reasonable limitations as the non-requesting
party may impose to delete competitively sensitive information and shall not
extend to any information subject to a claim of privilege unless expressly
waived by the party entitled to claim the privilege.  Access to records pursuant
to this Subsection 1.4.3 shall be subject to the confidentiality provisions of
Section 1.4.4.  The Parties shall make such requests set forth above pursuant to
the notice provisions set forth in the Definitive Settlement Agreement.

 

1.4.4.      The Parties agree as follows: (a) with respect to tax returns not
yet filed with the IRS or any state relating to the 2009 Tax Period and for the
2010 Stub Period, the Parties will file their returns consistent with K-1s
prepared by Ehrhardt Keefe Steiner & Hottman PC,  which are consistent with the
terms and conditions of this Agreement, and will not take positions with the IRS
or state tax authorities which are inconsistent with such K-1s (this assumes
that any differences between the returns and drafts provided are agreed to by
the parties), and (b) with respect to tax returns filed for tax years prior to
the 2009 Tax Period, the Parties will not take any positions with the IRS or
state tax authorities which are inconsistent with the Form K-1s filed for the
Companies for those years.  The Parties are aware of the income tax consequences
of the allocations made by this Agreement and the economic impact of the
allocations on the amounts receivable by them under this Agreement.  Each Party
agrees not take a position on his, her or its own tax return that is
inconsistent with a position taken on the Company’s tax return.  A Party’s
filing of a tax return containing such an inconsistent position shall constitute
a breach of this Agreement.  Any Party breaching this Agreement shall be
required to hold each of the Companies and the other Parties harmless for, from,
and against any and all costs, liability and damages that they may incur
(including, but not limited to, incremental tax liability and attorneys’ fees
and expenses) as a result of such breach, but net of any tax benefit inuring to
the Indemnified Party.

 

1.4.5.                  The parties agree that no deferred gain shall be
allocated to RG relating to assets described in Section 751(a) of the Internal
Revenue Code.

 

IV.                    General Provisions:  The Definitive Settlement Agreement
shall have the following provisions:

 

1.             Representations & Warranties:

 

a.                                     That the execution, delivery and
performance of this Agreement and of any other documents contemplated by this
Agreement to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized, and each of and all
such agreements have been duly executed and when delivered by it, will
constitute the valid and binding obligations of such party.

 

b.                                     Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby will violate, conflict with or require any notice or consent
under any certificate of incorporation or bylaws,

 

--------------------------------------------------------------------------------


 

or articles of organization or operating agreement, if applicable, or any
applicable law or statute or any agreement or obligation by which by which the
parties are bound.

 

c.             Investment Representations.  RG understands that the equity
securities have not been registered under the Securities Act.  RG also
understands that the Equity securities are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
RG’s representations contained in this Agreement.  RG hereby represents and
warrants as follows:

 

(i)            RG Bears Economic Risk.  RG has substantial experience in
evaluating and investing in the securities of companies similar to Tigrent so
that it is capable of evaluating the merits and risks of its investment in
Tigrent and has the capacity to protect its own interests.  RG must bear the
economic risk of this investment indefinitely unless the equity securities are
registered pursuant to the Securities Act, or an exemption from registration is
available.  RG understands that Tigrent has no present intention of registering
the equity securities.  RG also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow RG to transfer all or any
portion of the equity securities under the circumstances, in the amounts or at
the times RG might propose.

 

(ii)           Acquisition for Own Account.  RG is acquiring the equity
securities for RG’s own account for investment only, and not with a view towards
their distribution.

 

(iii)         RG Can Protect Its Interest.  RG represents that by reason of its,
or of its management’s, business or financial experience, RG has the capacity to
protect its own interests in connection with the transactions contemplated in
this Agreement.  Further, RG is aware of no publication of any advertisement in
connection with the transactions contemplated in this Agreement.

 

(iv)          Accredited Investor.  RG represents that it is indirectly
wholly-owned, and controlled by, accredited investors within the meaning of
Regulation D under the Securities Act.

 

(v)            Company Information.  RG has had an opportunity to discuss
Tigrent’s business, management and financial affairs with directors, officers
and management of Tigrent.  RG has also had the opportunity to ask questions of
and receive answers from, Tigrent and its management regarding the terms and
conditions of this investment.

 

(vi)          Rule 144.  RG acknowledges and agrees that the equity securities
are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act as in effect from time to time and must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  RG has been advised or is

 

--------------------------------------------------------------------------------


 

aware of the provisions of Rule 144, which permits limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things:  the availability of certain current
public information about Tigrent, the resale occurring following the required
holding period under Rule 144 and the number of shares being sold during any
3-month period not exceeding specified limitations.

 

(vii)         Residence.  RG is a limited liability company and the offices in
which its investment decision was made is located at the following address:

 

4330 North Civic Center Plaza

Suite 100

Scottsdale, Arizona  85251

 

d.             Registration Rights.

 

Demand Rights: Commencing January 1, 2011, if RG request that the Company file a
Registration Statement covering the registration of all of the equity securities
issued to RG pursuant to the transactions contemplated hereby, Tigrent will use
its best efforts to cause such shares to be registered.  Tigrent shall have the
right to delay such registration under certain circumstances for 1 period not in
excess of 90 days in any 12 month period.

 

Company Registration:  RG shall be entitled to “piggy-back” registration rights
on all registrations of Tigrent or on any demand registrations of any other
investor subject to the right, however, of Tigrent and its underwriters to
reduce the number of shares proposed to be registered pro rata in view of market
conditions.

 

Expenses:  Tigrent shall reimburse RG for expenses it incurs with respect to
such registration, including but not limited to filing costs associated with
RG’s filing of its Form 13 D and the reasonable fees and expenses of special
counsel (but exclusive of underwriting discounts and commissions) in an
aggregate amount not to exceed $20,000.

 

Other Provisions:  Other provisions shall be contained in a definitive investor
rights agreement with respect to registration rights as are reasonable,
including cross-indemnification, the period of time in which the registration
statement shall be kept effective, and underwriting arrangements.  There will
not be any additional Lock—Up Provisions.

 

2.             Indemnification.  Each of the Parties shall indemnify and hold
harmless the other, and the other’s affiliates, from and against any loss, cost,
damages and expenses arising from the party’s breach of any statute, regulation,
ordinance or other law in connection with the performance of its duties assumed
herein.

 

3.             Cooperation.  Each of the Parties will, from time-to-time,
execute, acknowledge, and deliver, or cause to be executed, acknowledged, and
delivered, such further instruments as may be reasonably required for the
carrying out of the intention of or facilitating the performance of

 

--------------------------------------------------------------------------------


 

this Agreement.

 

4.             Joint Press Release.  The Parties agree to issue the joint press
release in the form of Exhibit A attached hereto.

 

5.             Domain Name Assignment Agreement.  Tigrent shall assign to Rich
Dad the “Rich Dad Education” domain name as provided in Exhibit B.

 

6.             Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the successors, heirs, representatives, or assigns of the Parties
hereto.

 

7.             No Admission of Wrongdoing.  This Agreement does not constitute
an admission that any of the Parties or any person or entity violated any local,
state, or federal ordinance, regulation, ruling, statute, rule of decision, or
principle of common law, or that any of the Parties or any person or entity
engaged in any improper or unlawful conduct or wrongdoing.  By entering into
this Agreement, no Party admits any liability or wrongdoing to another Party,
nor shall this Agreement be considered as an admission of liability, nor shall
any Party characterize this Agreement as an admission of liability.

 

8.             Severability.  The Parties have fully negotiated all of the
provisions of this Agreement.  In the event there is litigation involving this
Agreement and the court concludes that provisions in this Agreement are
unenforceable for whatever reason, the court shall have the authority to modify
the provisions to make said provisions enforceable, if possible, as set forth in
this Agreement or otherwise.  Further, the unenforceability or invalidity of any
provision shall not affect the enforceability of the other provisions.

 

9.             Voluntary and Knowing Agreement.  The Parties enter into this
negotiated agreement freely and voluntarily with full and complete knowledge of
the meaning and legal significance of the terms of this Agreement.  The Parties
have had an opportunity to discuss each provision of this Agreement with
independent legal counsel and the terms are fully understood and voluntarily
accepted by each of them.

 

10.          Entire Agreement.  This Agreement represents and contains the
entire Agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes any and all prior and oral and written
agreements and understandings with respect to the subject matter hereof.  No
inducement, representation, warranty, condition, understanding or agreement of
any kind with respect to the subject matter hereof shall be relied upon by the
Parties unless expressly set forth herein.  This Agreement may not be amended or
modified except by an agreement in writing signed by the Party against whom the
enforcement of such modification is sought.

 

11.          Choice of Law.  This Agreement and the rights and obligations of
the Parties hereunder shall be governed by and construed in accordance with the
laws of the State of Arizona, without respect to its conflict of law
provisions.  Each Party hereto hereby irrevocably submits to the jurisdiction of
any United States District Court or Maricopa County Superior Court sitting in
Maricopa County, Arizona, and agrees that such courts shall be the exclusive
forums for the resolution of disputes between the Parties under this Agreement. 
In the event of any dispute between the Parties regarding this Agreement, the
prevailing Party shall be entitled to collect

 

--------------------------------------------------------------------------------


 

attorneys’ fees, costs, and other expenses from the other Party or Parties to
the dispute.

 

12.          Headings.  The descriptive headings of the paragraphs and
subparagraphs of this Agreement are intended for convenience only, and do not
constitute parts of this Agreement.

 

13.          Counterparts.  This Agreement may be executed simultaneously in 2
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

14.          Compliance with Applicable Laws.  Each of the parties hereto will
use reasonable efforts to comply with all applicable federal and state laws,
rules and regulations.

 

15.          Notice.  All notices or other communication concerning this
Agreement shall be provided, in writing, to the address below.  Notice shall be
deemed received: (a) when delivered, if hand delivery; (b) upon return receipt,
if sent certified mail with return receipt; (c) upon confirmation of successful
delivery, if by facsimile transmission; (d) 3 business days after mailing, if
sent regular mail.  A Party may change notice address information by delivering
a notice with such information in compliance with this Section.

 

16.          The addresses for notice are:

 

To Rich Dad:

 

Rich Dad Operating Company, LLC

Attention:  Neil R. Dubé, General Counsel

4330 North Civic Center Plaza

Suite 101

Scottsdale, Arizona  85251

Facsimile:  (480) 348-1439

 

With a copy to:

 

Charles W. Lotzar

Lotzar Law Firm, P.C.

6263 North Scottsdale Road, Suite 216

Scottsdale, Arizona  85250

Facsimile:  (480) 905-0321

 

To Tigrent:

 

Tigrent Inc.

Attention:  James E. May, Chief Administration Officer
and General Counsel

1612 E. Cape Coral Parkway

Cape Coral, Florida  33904

Facsimile:  (239) 540-6501

 

--------------------------------------------------------------------------------


 

With a copy to:

 

Cooley Godward Kronish LLP

Attention:  Eric Tobias, Special Counsel

One Freedom Square, Reston Town Center

11951 Freedom Drive

Reston, Virginia  20190-5656

Facsimile:  (703) 456-8100

 

17.          Survival.  Sections       , and        through        of this
Agreement and any other provisions which in accordance with its terms is
intended to survive this Agreement will survive and shall continue in full force
and effect thereafter.

 

--------------------------------------------------------------------------------


 

B.            RICH DAD OPERATING COMPANY, LLC LICENSE WITH TIGRENT INC. (the
“2010 License”)

 

I.              Parties:

 

(a)

 

Rich Dad Operating Company, LLC (“Rich Dad”) as Licensor.

(b)

 

Tigrent Inc. (“Tigrent”) as Licensee.

(c)

 

Rich Global, LLC (“RG”) as a consenting party as it relates to the use of the
Data Base.

 

II.            Date:  March      , 2010:

 

III.          Definitions.  The terms used herein have the following meanings:

 

(a)           “Gross Revenue” means revenue actually received by Tigrent
directly or indirectly related to the Rich Dad Education Business, specifically
including any funds received on promissory notes collected from students, but
excluding any merchant fees, taxes, shipping, refunds (e.g., returns, right of
recession, NSF checks, and credit card chargebacks), rebates, bad debt and any
sums paid to PEI.

 

(b)           “Rich Dad Education Business” means the business to be undertaken
by Tigrent pursuant to the Rich Dad License based on students whose contact
information was obtained directly or indirectly in connection with the Rich Dad
brand and the Rich Dad Business includes all forms of revenue subsequently
obtained by Tigrent from such students, including but not limited to revenue
from the Rich Dad Basic Training, Rich U, Tigrent Advanced Training, Tigrent
mentoring, Tigrent subscription services, and the like.

 

(c)           “Royalty Fee” means either the Current Royalty Payments or the
Fulfillment Royalty Payments, as applicable.

 

(d)           “Royalty Rate” means: (a) during the Reserve Replenishment Period,
8% of Gross Revenues which is due and payable as Current Royalty Payments and
Fulfillment Royalty Payments and (b) after the Reserve Replenishment Period, 10%
of Gross Revenues, which is due and payable as the Post-Reserve Goal Royalty
Payments.

 

(e)           “Current Royalty Payments” means Tigrent’s monthly payments to
Rich Dad in an amount equal to 3% of Gross Revenues.

 

(f)            “Fulfillment Royalty Payments” means Tigrent’s monthly payments
to Rich Dad based on actual student course fulfillment or student contract
breakage in an amount up to 5% of Gross Revenues associated with the applicable
student’s contract which were the subject of the course fulfillment or student
contract breakage.  Until the Reserve Goal is achieved and maintained, all
Fulfillment Royalty Payments shall be deposited into the Reserve Account and
such amounts shall be deemed to be still owing to Rich Dad as provided in
Section V(c) (distribution of excess funds from Reserve Account).

 

(g)           “Post-Reserve Goal Royalty Payments” means the royalty that is due
and payable to Rich Dad after the Reserve Goal has been met (i.e., after the
Reserve Replenishment Period, as defined below, has been completed) and is equal
to 10% of Gross Revenue.

 

--------------------------------------------------------------------------------


 

(h)           “Rich Dad Personality” means any authors or co- authors of a work
in the “Rich Dad”, “Rich Dad Advisors”, “Rich Family”, “Rich Woman”, “Rich Life”
or similar series of books and all other individuals or concerns directly or in
directly related to “Rich Dad”, “Rich Dad Advisors”, “Rich Family” , “Rich
Woman”, “Rich Life” or affiliated brands which may be designated by either
Robert T. Kiyosaki or Kim Kiyosaki in his or her sole discretion.

 

(i)            “Adjusted EBITDA” means Adjusted EBITDA as publically reported by
Tigrent.

 

(j)            “Cash Operating Profit” or “COP” shall mean the Total Adjusted
Cash Sales less the sum of:

 

(1)    all direct course expenses;

(2)    all advertising and sales expenses, including commissions; and

(3)    9% of Total Cash Sales; which is included in order to estimate the amount
of cash outlays which is recorded as deferred expenses.

 

(k)           “COP Ratio” shall mean the ratio between COP and the sum of
Tigrent’s:

 

(1)   G & A;

(2)   Royalties; and

(3)   Legal expenses.

 

(l)            “Total Adjusted Cash Sales” means the figure which is the sum of
PEI concessions and Total Cash Sales.

 

IV.           Payments.  The Current Royalty Payments and the Post-Reserve Goal
Royalty Payments shall be remitted no later than 15 calendar days after the end
of each calendar month via wire transfer to an account specified by Rich Dad. 
Any Current Royalty Payments and Fulfillment Royalty Payments that are not paid
within 15 calendar days after the end of a given month shall be considered
delinquent.  Interest shall accrue on such delinquent Current Royalty Payments
and Fulfillment Royalty Payments amounts at a rate of 12% per annum until such
past due amounts including any and all accrued interest on such amounts are paid
in-full.

 

V.            Fulfillment Reserve.  The parties recognize the desirability of
maintaining a cash reserve sufficient to ensure that Tigrent can fulfill
contractual commitments to RDE and/or Tigrent students.  For this purpose,
Tigrent will establish a separate, restricted reserve account for the purpose of
fulfilling outstanding contractual student commitments and paying to Rich Dad
the Fulfillment Royalty Payments (the “Reserve Account”).  The Reserve Account
will be on deposit with Wells Fargo Bank, N.A. (or a different banking
institution acceptable to Rich Dad) (the “Bank”), as trustee, Tigrent as
trustor, in favor of the students of the Rich Dad Education Business who have
contracted for classes that have not yet been fulfilled, and Rich Dad, as
beneficiaries.  The Reserve Account will be governed by a collateral trust
agreement between the Bank and Tigrent that is in a form acceptable to Rich Dad
and that will be modified only with Rich Dad’s consent.  In order to protect its
brand, Rich Dad requires cash collateral to secure Tigrent’s obligations and
duties to fulfill student contracts and to secure Tigrent’s obligation to pay to
Rich Dad the Fulfillment Royalty payments and the parties are each willing to
contribute funds to be used as cash collateral for those obligations and
duties.  Rich Dad’s rights in respect of the cash collateral will be
subordinated to the fulfillment of the student contracts.  It is the

 

--------------------------------------------------------------------------------


 

stated goal of both parties that the Reserve Account will accumulate an amount
of funds which when summed with the trust account contemplated by Section VI
below and RDE’s and Tigrent’s merchant deposit reserve funds results in an
amount equal to 30% of Tigrent’s Deferred Revenue associated with the Rich Dad
Education Business (the “Reserve Goal”). The Reserve Account will be maintained
for the duration of the term of the 2010 License.  The parties will use best
efforts to reach the Reserve Goal as soon as possible on a commercially
reasonable basis.  To meet the Reserve Goal, the parties will do the following
between the Effective Date and the date that the Reserve Goal is met (the
“Reserve Replenishment Period”):

 

(a)           On a monthly basis, Tigrent will deposit the applicable monthly
Fulfillment Royalty Payment into the Reserve Account.

 

(b)           Within 25 days of the conclusion of each calendar month, Tigrent
will calculate its Average Cash Balance as of the end last day of the month. 
“Average Cash Balance” means the average cash balance of all unrestricted funds
in Tigrent accounts for the prior 90 day period, but specifically excludes
(i) proceeds from the sale of, or other realization on, non-core assets and
(ii) any cash accounts from RDE made available to Tigrent.  In the event that
the Average Cash Balance is in excess of $6,000,000, Tigrent will sweep the
excess into the Reserve Account; provided, however, such deposits maybe reduced
or not made to the extent the resulting amount of funds in the Reserve Account
is in excess of the Reserve Goal.  Under such circumstances, the Reserve Goal
must remain achieved and maintained for the given month.  The parties agree that
Tigrent will not be required to make the first sweep until July 25, 2010 based
upon the Average Cash Balance for April, May and June, 2010.

 

(c)           In addition to these cash deposits, the parties will work
cooperatively to increase student fulfillment and reduce Deferred Revenue. 
Examples of such cooperation may include, attendance by Robert and Kim Kiyosaki
at Rich Dad Education events, or special marketing programs intended to increase
the likelihood of student fulfillment.

 

(d)           Within 30 days of June 30 and December 31 of each calendar year of
the Agreement, Tigrent will determine if the Reserve Account exceeds the Reserve
Goal.  If Tigrent determines the Reserve Account does exceed the Reserve Goal,
then the excess funds will be withdrawn from the Reserve Account and shall be
first applied to the Fulfillment Royalty Payments that are due to Rich Dad and
second to Tigrent for actual expenses related to fulfillment of student
agreements.

 

(d)           Deferred Revenue. Tigrent will report to Rich Dad the Tigrent
Deferred Revenue and the actual amount contained in the Reserve Account.  Such
reports will be delivered within 25 days of the end of the applicable month. 
Tigrent will consult with Rich Dad with respect to the progress being made to
achieve the Reserve Goal.

 

(e)           Covenants

 

(i)  Covenants Associated Cash Operating Profit.

 

--------------------------------------------------------------------------------


 

(A)      “Cash Operating Profit” or “COP” shall be monitored as a management
tool to measure profitability of operations on a cash basis, without regard to
non-cash items.

 

(B)       “Monthly COP Target” means the COP goal for any particular month.  The
Monthly COP Targets for FY 2010 shall be as separately agreed to by the
parties.  The Monthly COP Target for each of Tigrent’s subsequent fiscal years
shall be as set forth in Tigrent’s AOP for such fiscal year as approved pursuant
to Section XXIV of this LOI.   The parties shall confer on a monthly basis to
review and discuss Tigrent’s progress in achieving the Monthly COP Targets.

 

(C)       Profit Hurdle. Commencing April 2010, and each month thereafter,
Tigrent shall prepare a report by the 25th of such month to determine whether
its operations have generated not less than 85% of the aggregate COP Targets for
the prior 3 calendar months (the “Profit Hurdle”).  Failure to achieve the
Profit Hurdle shall be a material breach of this Agreement.

 

(ii)           Limits on Capital Expenditures for non-Rich Dad business. 
Tigrent’s capital expenditures associated with any and all businesses other than
the Rich Dad Education Business will not exceed $500,000 during any calendar
year without the approval of Rich Dad, which will not be unreasonably withheld.

 

(iii)          Financial Information.  Tigrent has supplied RG on the date
hereof financial projections (individually and collectively, the “Information”),
with the intent that RG would rely on the Information, to the extent reasonable
to do so. The Information represents good faith estimates of the performance of
Tigrent for the periods stated therein based upon assumptions which were
believed in good faith to be reasonable when made in all material respects.

 

(iv)          Quarterly Business Review.  Each calendar quarter, RD and Tigrent
will meet to review and discuss Tigrent’s financial performance during the prior
quarter.  Such discussions will include:

 

·      Adjusted EBITDA (as publically reported by Tigrent) as a tool to measure
the profitability of Tigrent on cash—basis, as opposed to an accrual—basis.

 

·      COP Ratio will be used to determine the COP’s ability to provide coverage
for certain expenses that are not related to direct course expenses.

 

·      Total Adjusted Cash Sales

 

VI.           Renegotiation of Revenue Share for Tigrent Referrals made to PEI:
The parties acknowledge that Tigrent is attempting to renegotiate the Amendment
and Restatement of the Letter Agreement by and between RDE and PEI dated
March 23, 2007 (the “Amended Letter”).  Specifically, Tigrent is attempting to
revise the Amended Letter Agreement so that Tigrent’s revenue share associated:
(a) with coaching programs sold by Tigrent is increased and (b) coaching sales
sold from Tigrent or RDE Leads is increased.  It is the expectation of the
parties that these increased revenue shares to Tigrent will facilitate the
projected achievement of the Reserve Goal and shall

 

--------------------------------------------------------------------------------


 

be deposited by Tigrent, as trustor, into a second separate trust account with
Wells Fargo Bank, N.A. (or a different banking institution acceptable to Rich
Dad) (the “Bank”) for the benefit of students of the Rich Dad Education Business
who have contracted for classes that have not yet been fulfilled.  Rich Dad will
its commercially reasonable efforts to facilitate and support discussion between
PEI and RDE and gain agreement on these changes.

 

VII.         License Grant:

 

(a)           Exclusive License.  Rich Dad will provide Tigrent an exclusive
right and license to use, sell, offer to sell, make, reproduce, distribute,
publicly perform, publicly display, modify and otherwise commercially exploit
(collectively “Utilize”) the Licensed Rich Dad Business Information solely
within the Territory and solely within the Exclusive Field of Use.  Any and all
goodwill related to the use of the Rich Dad trademarks and copyrights inures to
the benefit of Rich Dad.  Tigrent is not permitted to distribute any products or
services including Licensed Rich Dad Business Information outside the seminars
and alternative fulfillment vehicles expressly permitted by this Agreement. 
This License is not transferable and it may not be sublicensed to any party
without Rich Dad’s prior written consent, which may be withheld in its sole and
absolute discretion, provided however that Tigrent may sublicense any of the
rights and licenses granted hereunder to its subsidiaries limited to, Tigrent
Learning, Inc., Tigrent e-Learning, Inc., Tigrent Group, Inc., Tigrent Learning
U.K. Ltd., Tigrent Learning Canada, Ltd, Tigrent Enterprises, Inc., and Tigrent
Communications, Inc.

 

(b)           Licensed Business Information.  The term “Licensed Rich Dad
Business Information” as used in the Term Sheet shall mean the following:

 

(i)            The Rich Dad trademarks and the Domain Name;

 

(ii)           Likenesses, and voices, of Robert and Kim Kiyosaki (subject to
prior approval of Rich Dad);

 

(iii)         Documents and other data (whether in human or machine-readable
form) containing information regarding customers, prospective customers; and

 

(iv)          Principles, books, information and other materials of Rich Dad,
Robert Kiyosaki or Kim Kiyosaki to the extent that any such materials are
incorporated in any Seminar Materials, Marketing Materials or other materials
created by Tigrent and approved by Rich Dad as contemplated by this LOI and the
definitive licensing agreement.

 

(c)           Non-exclusive license.  A non-exclusive right and license to
utilize the Licensed Rich Dad Business Information solely within the Territory
and solely within the Non-exclusive Field of Use.

 

(d)           Limited to the Term and the Approved Languages.  The licenses and
rights granted will be limited to the Approved Languages and the Term, except
that Tigrent may exercise any of the rights and licenses for a period of 24
months after the termination of this

 

--------------------------------------------------------------------------------

 

 


 

Agreement as necessary to successfully fulfill any customer contracts that were
executed prior to the end of the termination of this Agreement.

 

(e)           Trademark and Name, Likeness and Voice Licenses.  A non-exclusive
license to use, reproduce, publicly display, publicly perform and distribute:
(a) the Rich Dad trademarks and (b) the name, likeness and voices of Robert and
Kim Kiyosaki to the extent provided or approved by Rich Dad; but solely in the
Exclusive Field of Use, the Non-exclusive Field of Use and in the Territory. 
All such uses will be subject to Rich Dad’s prior written approval which may be
withheld in Rich Dad’s sole and absolute discretion.

 

VIII.            Exclusive Field of Use means live, in-person seminars and
training courses on real estate investing, business, entrepreneurship, the stock
market, and other financial market investing (the “Permitted Subjects”). 
Excluded from the Exclusive Field of Use are: (a) live, in-person seminars of
any kind conducted by Rich Dad or any affiliate of Rich Dad at which any of the
following are featured speakers: Robert Kiyosaki, Kim Kiyosaki, or any Rich Dad
Personality; and (b) live, in-person classes taught in schools (K-12), colleges
or universities to matriculated students as part of an academic curriculum.

 

IX.           Non-Exclusive Field of Use means: (a) via DVD or MP3 and
(b) interactive learning programs designed specifically for the Internet, but
only to the extent such interactive learning programs are related to the stock
market, subject to the prior written approval of Rich Dad which may be withheld
in Rich Dad’s sole and absolute discretion.

 

X.            Intellectual Property.  If Rich Dad rightfully terminates the
License Agreement due to a material breach by Tigrent (including any Event of
Default set forth in Section XIX), then Tigrent will provide to Rich Dad a
non-exclusive, perpetual, transferable, sublicensable right and license to
Utilize: (a) any intellectual property developed by RDE or Tigrent that was
branded with the Rich Dad logos and that was used as part of: (i) the free
preview seminars or (ii) the basic seminars, and (b) the Rich U advanced course
materials.  For the avoidance of doubt, the parties state that this license is
not intended to provide any intellectual property developed by RDE or Tigrent
related to any Advanced training, seminars or courses (except the Rich U
Advanced course materials), as these materials are based on intellectual
property developed by or on behalf of RDE or Tigrent without reference to Rich
Dad intellectual property.

 

XI.           Audit Rights.  Rich Dad to have audit rights; if audit reveals a
material deviation (greater than 10%), then Tigrent shall pay for reasonable
auditor expenses.  All audits will be conducted at Tigrent’s offices by a
nationally or regionally recognized audit firm, proposed by RG and consented to
by Tigrent, during normal business hours and in a manner that will not be
disruptive to Tigrent’s business.  Rich Dad will provide no less than 10 days
written notice of any such audit and the third party auditors may not be paid on
a contingency fee basis.

 

XII.         Territory:  United States, United Kingdom, and Canada.

 

XIII.        Approved Languages:  English and Spanish.

 

XIV.        Term:  December 31, 2014, unless terminated earlier in accordance
with the definitive agreement.  Notwithstanding the above, certain provisions,
including the licenses, will survive

 

--------------------------------------------------------------------------------


 

termination to the extent necessary, which will not exceed 36 months, to allow
Tigrent the opportunity to fulfill contracts executed prior to the date of
termination.

 

XV.         Termination:  Option to terminate to be held by the non-defaulting
party based on an Event of Default listed in Paragraph XIX below or any other
material breach.  The defaulting party shall have the right to cure an Event of
Default, upon receiving written notice by the non-defaulting party specifying an
Event of Default, within 30 days of such notice, unless the default cannot be
cured within such 30-day period, but the defaulting party can show to the
non-defaulting party that it has taken reasonable steps to cure such default. 
Notwithstanding the foregoing, the following Events of Default are not subject
to any cure period, and create an immediate option to terminate for the
non-defaulting party: XIX (iv), XIX (vi), XIX (vii), XIX (x) through XIX (xv).

 

XVI.        Choice of Law, Venue, and Dispute Resolution:  Maricopa County,
Arizona, under Arizona law without regard to choice of law principles.  Any
controversy or claim will be determined by binding arbitration in accordance
with the rules of Judicial and Administrative Mediation Services (hereinafter
“JAMS”).  If the parties cannot agree on a JAMS arbitrator 20 calendar days
after notification of the claim, JAMS will appoint an arbitrator to hear the
matter and not by court action.  The parties shall share equally all initial
costs of arbitration.  All decisions of the arbitrator shall be final, binding,
and conclusive on all parties.  Notwithstanding the above, claims related to
termination of this Agreement, intellectual property, confidentiality and/or
injunctive relief will not be subject to arbitration.  The prevailing party
shall be entitled to reimbursement of attorneys’ fees, costs, and expenses
incurred in connection with the arbitration or litigation.

 

XVII.      Performance Level Reporting

 

(a)           Tigrent to meet the following performance standards:

 

(i)            Customer Service Measurements.  The Agreement to contain simple
yet effective ways to measure and improve customer satisfaction levels and to
prevent recurring problems.

 

(ii)           Leading Indicators.  Those indicators that if managed correctly
should lead to a reduction in customer complaints and a resultant rise in
customer satisfaction.

 

(iii)         Timeliness.  Service Level/Average Speed of Answer.  This is how
quickly the average telephone call is answered.  Tigrent’s goal is to answer 80%
of the calls within 3 minutes.

 

(iv)          Abandonment or percentage of calls not answered.  Tigrent’s goal
is less than 20% of the calls should abandon within 90 days of the execution of
the definitive license agreement, 18% at the 180 day mark and 15% at the 270 day
mark.  Tigrent will test announcing current hold time to anyone who is placed on
hold.

 

(v)            Responsiveness to satisfy customers who call/write or e-mail with
a concern, complaint or request.  Tigrent’s goal shall be to have an
acknowledgement within 24 hours - 100% of the time.  The goal is to conclude the
request,

 

--------------------------------------------------------------------------------


 

excluding refund requests, which would include the customer being notified and
agreeing to the handling as quickly as possible.  Tigrent’s goal is to resolve
80% of its requests within 72 hours.  Refund requests received in writing will
be resolved, meaning an official determination on the refund will be issued
within 10 business days 80% of the time. Should the customer issue a rebuttal to
the determination, the process will start over again the date of the written
rebuttal.

 

(vi)          Lagging Indicators.  Those indicators that if managed correctly,
should lead to a reduction in certain areas of customer complaints and a
resultant rise in overall customer satisfaction.

 

(vii)         Source of Complaints.  Customer Complaints from the following
sources should be reviewed and categorized in order to understand how the
organizations of people or processes need to be improved to avoid receiving a
similar complaint in the future:

 

a.                    Robert T. Kiyosaki and/or Kim Kiyosaki

b.                    Rich Dad Operating Company, LLC

c.             Any Attorney General Complaint

d.             Any Complaint from a Private Attorney

e.             Any Better Business Bureau (“BBB”) Complaint

 

(viii)        Customer Surveys.  Feedback mechanisms that customers let Tigrent
know:

 

(a)           What customers like about doing business with Tigrent.

 

(b)           In what areas customers want improvements.

 

(c)           Identify lagging indicators.  This should allow Tigrent to track
satisfaction and dissatisfaction levels over time.  It is important that as
Tigrent reviews the trends of lagging indicators, that Tigrent creates “Action
Plans.”  These Action Plans should commit resources and talent to developing
people and possibly a better process or policy that eliminates the sources of
complaints.  Most attention is normally directed toward those complaints that
are received most frequently.  Only by measuring these lagging indicators will
Tigrent know where to focus its attention on.

 

(b)           Tigrent to report on each of the above performance covenants on a
weekly basis, in a form suitable to Rich Dad, in Rich Dad’s discretion, subject
to change by Rich Dad from time-to-time after discussion with Tigrent.

 

XVIII.     Limitations on Liability.  In no event will either party be liable
for punitive damages.

 

XIX.        Events of Default:

 

(a)           Agreement to include clear and definite definitions of default,
such as:

 

(i)            Tigrent fails to make any payment to Rich Dad pursuant to this
Agreement when due;

 

--------------------------------------------------------------------------------


 

(ii)           If royalty audit reveals a material deviation (greater than10%);

 

(iii)         Tigrent fails to timely perform its material obligations;

 

(iv)          Tigrent suffers any material levy, lien, or attachment (“Liens”)
arising after the Effective Date, and fails to either bond or pay-off the Lien
within 20 days;

 

(v)            Tigrent materially breaches any of its representations or
warranties in this License Agreement;

 

(vi)          Tigrent files for Chapter 7 or Chapter 11 bankruptcy;

 

(vii)         Tigrent transfers all or substantially all of its assets;

 

(viii)        Issuance of a “going concern” qualification for Tigrent with
respect to any fiscal year after 2010;

 

(ix)          Tigrent’s periodic reports filed with the Securities and Exchange
Commission pursuant to the Securities Act of 1934, as amended (the “Exchange
Act”), fail to comply in all material respects with the requirements of the
Exchange Act;

 

(x)           Tigrent suffers any material restriction on its ability to do
business as a result of current or future lawsuits or governmental proceedings;

 

(xi)          Tigrent attempts to assign, transfer, or sublicense any of the
rights and licenses granted without Rich Dad’s prior written approval, provided
however that Tigrent may sublicense any of the rights and licenses granted
hereunder to its subsidiaries limited to, Tigrent Learning, Inc., Tigrent
e-Learning, Inc., Tigrent Group, Inc., Tigrent U.K. Ltd., and Tigrent Canada,
Ltd.

 

(xii)         Tigrent’s withdrawal of funds from the Reserve Fund, prior to the
attainment of the Reserve Goal, without Rich Dad’s prior written consent;

 

(xiii)       Tigrent’s withdrawal of funds from the Reserve Fund, after the
attainment of the Reserve Goal, in any amount which would make it so the Reserve
Goal was no longer met, without Rich Dad’s prior written consent;

 

(xiv)        Tigrent’s failure to fulfill at least 50% of the prior year’s
ending Deferred Revenue

 

(xv)          Tigrent’s failure to program sufficient courses so that at least
75% of the prior years’ students have the opportunity to fulfill the course work
purchased during the current calendar year.

 

XX.         Observation Rights

 

(a)           Tigrent will allow Rich Dad 1 representative, designated by Rich
Dad in its sole discretion (the “Board Observer”), to attend all meetings of
Tigrent’s Board of Directors

 

--------------------------------------------------------------------------------


 

in a nonvoting capacity, and, in connection therewith, Tigrent will provide to
such representative copies of all notices, minutes, consents and other
materials, financial or otherwise, which Tigrent provides to its Board of
Directors provided, however, that Tigrent reserves the right to exclude such
representative from access to any material or meeting or portion thereof if
Tigrent reasonably believes, upon advice of counsel, that such exclusion is
reasonably necessary in order for the directors to fulfill their fiduciary
duties or to preserve the attorney-client privilege (such rights, “Board
Observation Rights”).

 

(b)           Tigrent to pay, defend, protect, indemnify and hold Rich Dad and
its members, managers, officers, employees, agents and assigns (the “Observer
Indemnified Parties”), harmless for, from, and against any and all losses,
causes of action (whether in contract, tort, or otherwise), claims, costs,
damages, demands, judgments, liabilities, suits, and expenses (including,
without limitation, reasonable costs of investigation, and attorneys’ fees and
expenses) of every kind, character, and nature whatsoever arising out of the
exercise of Rich Dad’s Board Observation Rights (individually and collectively,
the “Observer Liabilities”), including any and all Observer Liabilities arising
from the active or passive negligence of the Observer Indemnified Parties,
provided, however, that such indemnification rights shall include active or
passive negligence, but shall not extend to the gross negligence or willful
misconduct of the Observer Indemnified Parties.

 

(c)           Observer Indemnified Parties shall notify Rich Dad of the
existence of any claim, demand, or other matter to which Tigrent’s
indemnification obligation applies, and shall give Tigrent a reasonable
opportunity to defend the same at its own expense and with counsel satisfactory
to the Observer Indemnified Parties; provided that the Observer Indemnified
Parties shall at all times also have the right to fully participate in the
defense at its own cost.

 

(d)           If the Observer Indemnified Parties are advised in an opinion of
counsel that there may be legal defenses available to it which are different
from or in addition to those available to Tigrent or if Tigrent shall, after
receiving notice of Tigrent’s indemnification obligation and within a period of
time necessary to preserve any and all defenses to any claim asserted, fails to
assume the defense or to employ counsel for that purpose satisfactory to the
Observer Indemnified Parties, the Observer Indemnified Parties shall have the
right, but not the obligation, to undertake the defense of and to compromise or
settle the claim or other matter on behalf of, for the account of, and the risk
of Tigrent.  Such claim or other matter; provided that the Observer Indemnified
Parties may not enter into any settlement or compromise of any claim or other
matter without Tigrent’s prior written approval.  In the event of the exercise
of the right set forth in this subsection (d), Tigrent shall be responsible for
the reasonable counsel fees, costs, and expenses of the Observer Indemnified
Parties in conducting its defense.

 

(e)           To the extent permitted under Tigrent’s policy, Tigrent to add the
Board Observer to its Directors and Officers insurance policy, and Tigrent shall
provide the Certificate of Insurance showing coverage for the Board Observer
within 15 days of Rich Dad’s request.

 

--------------------------------------------------------------------------------


 

(f)            At the option of Rich Dad, to be exercised in its sole
discretion, Tigrent will take reasonable efforts to cause 1 individual
designated by Rich Dad to be appointed as a member of the Board of Directors of
Tigrent

 

XXI.        Quality Control

 

(a)           The use of Licensed Rich Dad Business Information in any Seminar
Materials or Seminar shall be subject to prior written approval of Rich Dad,
including any such approval prior to the Effective Date of this Agreement.

 


(B)           APPROVAL PROCESS:  LICENSEE SHALL PROVIDE RICH DAD (TO THE
ATTENTION OF MARIAN VAN DYKE) A SYLLABUS (IN SUCH FORM AS RICH DAD MAY
REASONABLY REQUEST) FOR EACH SEMINAR AND SAMPLES OF ALL ASSOCIATED SEMINAR
MATERIALS (INCLUDING ANY COLLATERAL ITEMS NOT BEARING THE LICENSED MARKS) PRIOR
TO OFFERING OR CONDUCTING THE SEMINAR OR DISTRIBUTING OR OFFERING FOR SALE OR
OTHERWISE MAKING AVAILABLE TO THE PUBLIC THE SEMINAR MATERIALS.


 


(C)           UNLESS RICH DAD NOTIFIES TIGRENT THAT THE SEMINAR OR SEMINAR
MATERIALS ARE REJECTED WITHIN 10 DAYS FROM RECEIPT BY RICH DAD OF THE SAMPLES,
LICENSEE MAY GO FORWARD WITH OFFERING THE SEMINAR MATERIALS;


 


(D)           AFTER SAMPLES HAVE BEEN APPROVED IN WRITING, TIGRENT MAY NOT MAKE
ANY MATERIAL CHANGE TO THE USE OF THE RICH DAD BUSINESS INFORMATION IN THE
MERCHANDISE OR MATERIALS WITHOUT RICH DAD’S PRIOR WRITTEN APPROVAL.


 

(e)           Tigrent shall provide Rich Dad, without charge, additional samples
of each item of Seminar Materials from time to time as Rich Dad may request.

 

(f)            At the expense of Tigrent, Rich Dad shall have the right to audit
seminar quality through attendance as follows:  Up to 12  3-day fulfillment
seminars per year and up to 12 advanced training seminars per year.

 

(g)           Tigrent shall develop (at its own cost) all draft sales and
marketing materials for the Program as the parties shall mutually agree from
time-to-time (“Draft Marketing Materials”), and shall submit such draft
materials to Rich Dad for Rich Dad’s approval, which Rich Dad may withhold in
its sole and absolute discretion.

 

(h)           Rich Dad shall provide Tigrent with access to at least 1 Rich Dad
employee with current knowledge of Rich Dad, Rich Dad IP, and Rich Dad’s brand
marketing strategies, who can provide Tigrent that information for Tigrent to
incorporate into PEI’s materials marketing the seminars.  The initial Rich Dad
employee shall be Marian Van Dyke.

 

(i)            Upon receipt of the Draft Marketing Materials, Rich Dad shall
have 5 business days to approve of the Draft Marketing Materials.  If Rich Dad
rejects the Draft Marketing Materials, it shall so inform Tigrent in writing,
and shall include in that writing the reasons for the rejections and any
suggestions Rich Dad may have for changes to the Draft Marketing Materials.  If
Rich Dad does not respond within 5 business days, the Draft Marketing Materials
shall be deemed approved.

 

--------------------------------------------------------------------------------


 

XXII           Definition of “Customer”:  Rich Dad defines a “Customer” as some
someone who has completed the 10 steps in the CASHFLOW Club Kit.  While others
may purchase Tigrent Programs, Rich Dad’s focus is on creating Customers as
defined in this Paragraph.  Tigrent will be periodically asked to support Rich
Dad in creating Customers as these people are far more likely to purchase
Tigrent Programs than other RGs or users of Rich Dad’s products and services.

 

XXIII.        Access to Employees and Independent Contractors.  Tigrent will
provide Rich Dad, and Robert and Kim Kiyosaki access to Tigrent employees,
subject matter experts and independent contractors for the purpose of providing
feedback between the parties related to seminar content and presentations,
marketing and advertising review support, and product development and
integration related to the Rich Dad brand and Rich Dad customers; provided that
Rich Dad shall not directly or indirectly solicit, hire or interfere with the
relationship of Tigrent and such employees and agrees to keep confidential any
information relating to Tigrent and furnished to Rich Dad, using the same degree
of care as Tigrent uses to protect its own confidential information. 
Notwithstanding the foregoing, Rich Dad may also work with subject matter
experts and independent contractors on activities, events and projects unrelated
to Tigrent.

 

XXIV.       Business Plan.  Tigrent shall submit a Business Plan and Preliminary
Budget for the upcoming year no later than November 1st of the current year. 
Rich Dad shall have 10 business days from the date of submission of the Business
Plan to approve or reject the proposed business plan. Rich Dad may, in sole and
absolute discretion, reject the business plan.  In particular, Rich Dad will
reject the business plan if:

 

(i)          the business plan fails to provide adequate opportunities for at
least 75% of the prior years’ students to have the opportunity to fulfill the
course work purchased during the current calendar year.

 

(ii)         the business plan requires multiple visits to the same cities and
towns during the course of a year, at a level which Rich Dad determines, in its
sole and absolute discretion to be detrimental to its brand.

 

If Rich Dad rejects a Business Plan hereunder, then the parties shall cooperate
to attempt to resolve all issues that form the basis for such rejection. 
Pending the resolution of such issues, Tigrent shall continue operate its
business in a manner that reflects the principles of student fulfillment that
form the underlying basis of this Agreement.

 

XXV.      Confidentiality.

 

a)             In performing the services under this Agreement, both Parties may
be provided or may otherwise come into the possession of Proprietary Information
(as defined below) and any other information regarding the business, affairs and
services of the providing party that, under the circumstances of the disclosure
should reasonably be considered confidential (hereinafter, the “Confidential
Information”), all of which are valuable to the providing party or are required
by law or good business practices to be held confidential.  Each party agrees to
receive, hold and treat all Confidential Information received from any other
party as confidential and secret and agrees to use its best efforts to protect
the confidentiality and secrecy of such Confidential Information.  Each party

 

--------------------------------------------------------------------------------


 

agrees to only divulge Confidential Information to its employees or third
parties who are required to have such knowledge in connection with the
performance of their obligations under this Agreement and such party shall not
disclose, directly or indirectly, any Confidential Information whatsoever,
including without limitation, for its own benefit or any third party’s benefit. 
Confidential Information does not include information which (i) was or becomes
generally available to the public, (ii) was or becomes available on a
non-confidential basis, provided that the source of such information was not
bound by a confidentiality agreement in respect thereof, (iii) was within the
receiving party’s possession prior to being furnished by or on behalf of other
party, provided that the source of such information was not bound by a
confidentiality agreement in respect thereof, or (iv) the information is a
duplication of materials that receiving party already possesses without an
obligation of confidentiality.

 

b)             For purposes of this Agreement, “Proprietary Information”
includes the following:

 

i.              “Intellectual Property” or “IP”, which means patents (whether
issued or pending), copyrights (whether registered or not), trademarks and trade
names (whether registered or unregistered); as well as concepts, developments,
trade secrets, methods, systems, programs, improvements, inventions, data and
information (whether in perceivable or machine-readable form), source codes,
works of authorship and products whether or not patentable, copyrightable, or
susceptible to any other form of protection, and whether or not reduced to
practice or designated by either party as IP.

 

ii.            Any and all material provided to either party by or on behalf of
the other party, including but not limited to customer databases, customer
lists, customer information, product and service information, development
platforms, unpublished artwork, tools, data and contents related to artwork,
whether 2- or 3-dimensional, and all original and secondary audio or visual
data.

 

c)             In association with the termination of this Agreement, each party
shall destroy all copies of the Confidential Information, return all original
documents and publicity materials, discontinue all use of computer links, erase
all of the providing party’s Proprietary Information, including intellectual
property contained in the receiving party’s computer memory or data storage, and
destroy all Confidential Information stored on computer, disk, CD-Rom or
computer backup within 90 days after this Agreement terminates.  The receiving
party shall provide a certified document within 90 days stating that all
Confidential Information in the receiving party’s possession has either been
destroyed, erased, or returned, unless such Confidential Information is required
to be disclosed pursuant to paragraph (e) below or for the fulfillment of any
program.

 

d)             Each Party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
receiving party for any purpose other than for the performance of the rights and
obligations hereunder during the terms of this Agreement and for a period of 5
years thereafter, without prior written consent of the disclosing party. 
Receiving party further agrees that Confidential Information shall remain the
sole property of the party providing such information and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential

 

--------------------------------------------------------------------------------


 

Information by its employees.  The terms of this Section shall survive the
termination of this Agreement.

 

(e)           The obligations regarding Confidential Information in this
Section does not apply if: (a) the Parties have agreed in writing to a
particular disclosure, use or copying; or (b) either Party (the “Disclosing
Party”) is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil or
criminal investigative demand, or similar process) or is required to comply with
any applicable law or by a regulatory body to make any disclosure that is
prohibited or otherwise constrained by this Agreement.  In such case, the
Disclosing Party will provide the other party with prompt notice of such request
and consult with the other party to the extent practicable, so that it may seek
an appropriate protective order or other appropriate remedy.  Subject to the
foregoing, the Disclosing Party may furnish that portion (and only that portion)
of the Confidential Information that, in the written opinion of its counsel
reasonably acceptable to the other party, the Disclosing Party is legally
compelled or is otherwise required to disclose or else stand liable for contempt
or suffer other material censure or material penalty; provided, however, that
the Disclosing Party must use reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded any Confidential Information so
disclosed.

 

XXVI.       Enforcement of IP Rights.

 

a)             Enforcement of alleged infringement shall be at Rich Dad’s sole
and absolute discretion, and at Rich Dad’s sole option.  Tigrent will not have
any independent right to enforce Rich Dad IP rights. If the parties have notice
that a person or concern is infringing on the use of the Licensed Rich Dad
Business Information within the Exclusive Field of Use, and Rich Dad refuses to
enforce its IP rights or allow Tigrent to enforce the IP rights granted under
this Agreement, then such action will constitute a material breach of this
Agreement.

 

b)             Rich Dad may, at its option, choose to grant Tigrent rights to
pursue IP infringement on a case-by-case basis.

 

c)             “Intellectual Property” or “IP”, which means patents (whether
issued or pending), copyrights (whether registered or not), trademarks and trade
names (whether registered or unregistered); as well as concepts, developments,
trade secrets, methods, systems, programs, improvements, inventions, data and
information (whether in perceivable or machine-readable form), source codes,
works of authorship and products whether or not patentable, copyrightable, or
susceptible to any other form of protection, and whether or not reduced to
practice or designated by either party as IP.

 

d)             Rich Dad may, at its option, choose to grant Tigrent rights to
pursue IP infringement on a case-by-case basis.

 

XXVII.     Cross-Default.  Any default by Tigrent under the License Agreement
will also constitute a default by Tigrent under the Cooperation Agreement (as
defined below), meaning that a termination of the License Agreement will
terminate the Cooperation Agreement.

 

--------------------------------------------------------------------------------


 

C.            COOPERATIVE MARKETING AND ADVERTISING AGREEMENT.

 

Tigrent and Rich Dad shall enter into, and will use best efforts to join PEI in,
a cooperative marketing and advertising agreement (the “Cooperation Agreement”)
for the purposes of (a) extending the life of the Rich Dad brand to the greatest
extent possible, (b) allowing each of the parties to operate profitably and
cooperatively based on mutually aligned interests, (c) creating a more effective
advertising spend for all parties and (d) resulting in a seamless Rich Dad brand
from the prospective of the customers.  The material terms will include:

 

(i)            Initial Term: expiring December 31, 2014 (co-terminus with the
Tigrent License Agreement).

 

(ii)           Territory:  U.S.A., United Kingdom and Canada.

 

(iii)         Languages:  English and Spanish.

 

(iv)          Media:  the manner in which the parties will coordinate the
purchase of media on a monthly basis, including but not limited to print,
television, radio, and on-line; the parties will coordinate efforts to
reasonably ensure that they do not compete against each other in Search Engine
Marketing (“SEM”) purchases.

 

(v)            Greater Leveraging of Customer Databases.  Each of the 3 parties
has its own customer database.  Rich Dad is desirous of exerting additional
control over its brand, while concurrently working cooperatively with Tigrent
and PEI to utilize the Licensed Rich Dad Business Information.  The parties will
enter into an agreed upon contact management strategy which will be managed and
approved by Rich Dad, and revisited on a quarterly basis at or near the
conclusion of each calendar quarter.  The activities of the parties will
include:

 

(a)           coordinating new privacy policies that allow for better leveraging
across the 3 companies for the benefit of the Rich Dad brand;

 

(b)           a coordinated contact management strategy that reasonably ensures
that users do not opt-out of receiving messages and that each touch is driving
to maximize the lifetime value of the user;

 

(c)           rationalizing the databases so that the database owner is properly
incentivized to participate  (e.g., the party who owns each contact is driving
to optimize the lifetime value of the person and the consideration it receives
is commensurate in value with what it would have received had it reserved the
contact for itself);

 

--------------------------------------------------------------------------------


 

(d)           Rich Dad may provide free content and/or leverage Robert Kiyosaki,
Kim Kiyosaki and other Rich Dad Personalities to help build the respective
databases with fresh leads; and

 

(e)           ensuring that all 3 companies attempt to collect full contact
information to enable geo-targeting.

 

(vi)          Cross Sales Training.  The 3 parties agree to establish a program
of cross sales training; which will be reviewed and conducted on a quarterly
basis.

 

(vii)         Student Pathways.  Student pathways to success established for:

 

(a)           Real estate,

(b)           Paper assets, and

(c)           Entrepreneurship.

 

Common agreement on student’s progression through the educational experience;

 

(viii)        Purchase of Advertising.  The manner in which advertising will be
purchased on a monthly basis and reviewed on a calendar quarterly basis.

 

(ix)          Contact of Prospective Customer.  The manner in which customers or
prospective customers and the Data Base will be contacted, along with the
understanding that the customer contact strategy will be reviewed on a calendar
quarterly basis.

 

(x)           Support of CASHFLOW Leaders.  The manner in which the 3 parties
will support and compensate the CASHFLOW Club Leaders (“CFCLs”) and be
compensated for such support.

 

(xi)          Compensation of CASHFLOW Leaders.  The manner in which CFCL’s will
refer, and be compensated for, customers to the 3 parties.

 

(xii)         Rich Dad Seminars.  The manner in which Rich Dad proprietary
seminars will be supported, so as to maximize their value to all parties.

 

(xiii)       Consultation with Rich Dad.  Tigrent and PEI will consult with Rich
Dad related to any activities that will materially change the way the Rich Dad
brand is presented to the public, including, without limitation, the hiring of
any branding consultants.

 

(xiv)        The Cooperation Agreement will contain legal provisions that are
customary and ordinary for an agreement of this nature.

 

--------------------------------------------------------------------------------


 

(xv)          Primacy of Rich Dad Brand.  Tigrent and Rich Dad will develop and
implement a strategy to enhance the primacy of the Rich Dad brand at Tigrent
advanced trainings, through the use of such techniques as dual trademarks (with
Rich Dad marks taking priority), disclosure of Tigrent’s status as a Rich
Licensee in customer Tigrent’s customer contracts, and such other techniques as
agreed by Rich Dad and Tigrent.

 

If the foregoing terms are acceptable, please indicate so by executing a copy of
this letter below and returning one fully executed copy to me.  Please call me
if you have any questions or comments.

 

Sincerely,

Tigrent Inc.

 

/s/ James E. May

 

 

 

James E. May

 

Chief Administrative Officer and General Counsel

 

 

Accepted and Agreed:

 

Tigrent Inc.:

Rich Global, LLC:

 

 

 

 

By:

/s/ Steven C. Barre

 

 

By:

/s/ Robert T. Kiyosaki

 

Steven C. Barre

 

 

 

Robert T. Kiyosaki

 

Lead Director

 

 

 

Managing Member

 

 

 

 

 

 

Date: March 16, 2010

 

Date: March 16, 2010

 

 

 

 

 

 

 

 

 

 

Rich Dad Operating Company, LLC:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Sullivan

 

 

 

 

 

Michael R. Sullivan

 

 

 

 

 

Director of Operations

 

 

 

 

 

 

 

 

 

 

Date: March 16, 2010

 

TABLE OF EXHIBITS:

 

Exhibit A

 

-

 

Press Release

 

 

 

 

 

Exhibit B

 

-

 

Domain Name Assignment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRESS RELEASE

 

Rich Dad Companies and Tigrent Inc. Agree to Restructure Licensing Agreement

 

Steven C. Barre Appointed as Interim CEO of Tigrent

 

SCOTTSDALE, Ari. and CAPE CORAL, Fla., March 17, 2010 —Rich Dad Operating
Company, LLC, Rich Global, LLC, and Tigrent Inc. (OTC Bulletin Board: TIGE)
today jointly announced that they have entered into a letter of intent to amend
and restructure the agreements pursuant to which Tigrent licenses the Rich Dad
Brand.  Rich Dad Operating Company, LLC and Rich Global, LLC are entities
controlled by Robert and Kim Kiyosaki.  Mr. Kiyosaki is the author of the
internationally best selling Rich Dad Poor Dad and other books that teach
readers about financial literacy.  Tigrent provides courses that are based on
the teachings and philosophies outlined by Mr. Kiyosaki in the Rich Dad Poor Dad
book series.

 

The new licensing agreement contains revised economic terms that improve
Tigrent’s ability to provide customer fulfillment services to Rich Dad
customers.  Additionally, Tigrent will provide the Rich Dad Companies with
increased oversight in the areas of quality assurance and compliance.  The
agreement also commits Tigrent to new standards of excellence in their
commitment to provide customers of Rich Dad Education products the best of class
solutions in all aspects of its offering — from sale to course completion.

 

The restructuring agreement contemplates the issuance of 9.9% of Tigrent’s
issued and outstanding common stock to Rich Global and the redemption of Rich
Global’s 49% interest in Tigrent’s affiliate that currently conducts the
Tigrent-Rich Global operations.  Among other things, the transaction will
enhance cooperation in advertising, marketing, and educational programs to
provide seamless support to the Rich Dad brand and its customers.  The letter of
intent contemplates that the parties will finalize the definitive agreements on
or before March 31, 2010, but there can be no assurance that the parties will be
able to enter into such definitive agreements.

 

Tigrent also announced that it has appointed Steven C. Barre to serve as its
Interim Chief Executive Officer effective as of today’s date.  Mr. Barre has
been on the Board of Directors of the Company since February 2008, and has
served as the Company’s Lead Director since June 2008.  Mr. Barre has also
served on the Company’s Audit and Compensation Committees.  Prior thereto,
Mr. Barre served as Senior Vice President, General Counsel and Secretary of
Jacuzzi Brands, Inc. (a New York Stock Exchange company with annual revenues in
excess of $1 billion) from September 2001 until February 2007, when the company
was sold. Mr. Barre served in various roles as in-house counsel from 1995 to
2001 for Jacuzzi Brands, Inc. (known as U.S. Industries, Inc. from 1995 to 2003)
and from 1988 to 1995 for its former parent company, the U.S. arm of Hanson PLC,
a large British-American industrial management company.  Prior to joining
Hanson, Mr. Barre was a corporate attorney with the law firm of Weil, Gotshal &
Manges.  Mr. Barre graduated from Cornell University in 1981 and Columbia Law
School in 1984.

 

Tigrent also announced that Murray A. Indick, currently a member of Tigrent’s
Board of Directors, was appointed as the Chairman of the Board of Tigrent. The
position of Lead Director has been eliminated.

 

Tigrent also announced that Charles M. Peck, Tigrent’s former CEO, has left the
Company.

 

##

 

About Tigrent Inc.

 

Tigrent Inc. (OTC Bulletin Board: TIGE) is a provider of educational training
seminars, conferences and services across multiple delivery channels that help
students become financially literate.  The company provides students

 

--------------------------------------------------------------------------------


 

with comprehensive instruction and mentoring in real estate and financial
instruments investing, personal finance, and entrepreneurism in the United
States, United Kingdom, and Canada.  Additional information can be found at
www.tigrent.com.

 

About Rich Dad

 

The Rich Dad companies were formed based on the teachings of Robert Kiyosaki and
Kim Kiyosaki.  In 1996, the Kiyosakis formed certain of the Rich Dad group of
entities to raise global financial literacy.  The Kiyosakis continue their
efforts on an international basis through the use of the Rich Dad series of
books, CASHFLOW games, audio/video products, Internet channels, live seminars,
and educational programs.

 

The Rich Dad series of books, launched with the “Rich Dad Poor Dad” book, was a
New York Time bestseller for over 5 years and has sold copies throughout the
world, translated into multiple languages.  “Rich Dad Poor Dad” has been
followed by additional books in the Rich Dad series and the Rich Dad’s Advisor
series.

 

Kim Kiyosaki is the author of the “Rich Woman” book; which is one of the top 50
best — selling personal finance books of all time.

 

Special Note Regarding Forward Looking Statements

 

This press release includes certain forward-looking statements which are based
upon the Tigrent’s current expectations and involve a number of risks and
uncertainties.  Those forward-looking statements include all statements that are
not historical statements of fact and those regarding the intent, belief or
expectations of the Company, including, without limitation, Tigrent’s ability to
successfully restructure its licensing agreement with Rich Global on or before
March 18, 2010. In order for Tigrent to utilize the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995, investors are hereby
cautioned that certain factors may affect these forward-looking statements,
including but not limited to (i) Tigrent’s ability to enter into a definitive
revised licensing agreement which set forth the new licensing terms and related
restructuring agreements with Rich Global on or before March 18, 2010, and
(ii) additional risks which are identified in the Company’s SEC filings,
including but not limited to Tigrent’s Annual Report on Form 10-K for the year
ended December 31, 2008.

 

Contact:

 

Tigrent Inc.:

 

Constance Schwarberg

 

 

Corporate Secretary

 

 

Tel: 239-542-0643

 

 

 

Rich Dad Operating Company, LLC:

 

 

 

 

 

Jeff Rose / The Rose Group

 

 

Tel.: (310) 280-3710

 

 

jeff@therosegroup.com

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DOMAIN NAME ASSIGNMENT AGREEMENT

 

This Domain Name Assignment Agreement (the “Agreement”) is made as of
March       , 2010, by and between Tigrent Inc., a Colorado corporation (the
“Assignor”), the owner of record (either directly or through an intermediary
proxy) for the Internet domain name listed on Schedule 1 attached hereto (the
“Domain Names”), and Rich Dad Operating Company, LLC, a Nevada limited liability
company (the “Assignee”).

 

For and in consideration of the consideration set forth in that certain
Settlement Agreement and Mutual Release between Assignor, Assignee, and the
other parties set forth therein, dated of even date herewith, the receipt and
sufficiency of which are hereby acknowledged, the Assignor and Assignee hereto
hereby agree as follows:

 

1.             Assignor agrees to transfer and hereby transfers to Assignee all
of Assignor’s rights, title and interest, whether contractual, statutory or at
common law, in and to the Domain Names.

 

2.             Assignee will contact the registrar of the Domain Names or
another accredited domain name registrar and/or intermediary proxy
(collectively, the “Registrar”) to initiate the process the Registrar requires
to transfer the registration of the Domain Names to Assignee.  Assignor will
cooperate in all respects with Assignee and the Registrar in completing the
transfer of the Domain Names from Assignor to Assignee, including, but not
limited to, executing any documents reasonably required or promptly responding
to any telephone or e-mail communications from the Registrar confirming and
approving of the Domain Name transfers.  The Assignee shall instruct the
Registrar to contact the Assignor (as needed) at the notice address provided in
the Settlement Agreement and Mutual Release.

 

3.             Assignor hereby irrevocably designates, makes, constitutes and
appoints Assignee, its successors or assigns, the true and lawful attorney and
agent-in-fact of Assignor with full power of substitution, for the benefit of
Assignee to take any and all actions, to execute and deliver any and all
documents and instruments and to institute and prosecute all proceedings, which
Assignee may deem proper in order to transfer the Domain Names from Assignor to
Assignee.

 

4.             This Assignment shall inure to the benefit of and is binding upon
the respective successors and assigns of Assignor and Assignee.

 

5.             This Assignment may be executed simultaneously in 2 or more
counterparts, each of which will be deemed an original, but all of which
together will constitute 1 and the same instrument.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ASSIGNOR:

ASSIGNEE:

 

 

Tigrent Inc.,

Rich Dad Operating Company, LLC,

a Colorado corporation

a Nevada limited liability company

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Michael R. Sullivan

 

 

 

 

Director of Operations

 

ACKNOWLEDGMENT

 

STATE OF                             

 

)

 

 

) ss:

County of                               

 

)

 

On this, the              day of March         , 2010, before me, the
undersigned Notary Public, personally appeared                           , who
being duly sworn and is the                              of Tigrent Inc., a
Colorado Corporation, and acknowledged to me that, being authorized to do so,
the foregoing instrument was voluntarily executed by the Assignor for the
purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF ARIZONA

 

)

 

 

) ss:

County of Maricopa

 

)

 

On this, the              day of March         , 2010, before me, the
undersigned Notary Public, personally appeared Michael R. Sullivan, who being
duly sworn and is the Director of Operations of Rich Dad Operating Company, LLC,
a Nevada limited liability company, and acknowledged to me that, being
authorized to do so, the foregoing instrument was voluntarily executed by the
Assignee for the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

www.richdadeducation.com

 

--------------------------------------------------------------------------------